Case 1:07-cv-02067-NGG Document 2044-1 Filed 07/30/21 Page 1 of 4 PageID #: 44936




                   EXHIBIT 1
      Case 1:07-cv-02067-NGG Document 2044-1 Filed 07/30/21 Page 2 of 4 PageID #: 44937


      MAN   iiOU
      INCORPORATED
                                                                                                             INVOICE


1245 Park Street, Suite #1A
Peekskill, NY 10566 USA
Phone 914-437-8749

                                                                                                               INVOICE #12-CG-53
2/12/21                                                                                                              PAGE 1 OF 1
TO:                                                              FOR:
Cohen and Gresser, LLP                                           Services rendered in relation to Monitorship of United
800 Third Avenue                                                 States of America, The Vulcan Society, Inc. et al v. City of
                                                                 New York.
New York, NY 10022                                               December 1, 2020 through January 31, 2021



                              DESCRIPTION                                       HOURS        HOURLY RATE           AMOUNT
Staff Time Total:
Principal                                                                35.4                        $350.00          $12,390.00
Associate                                                                63.0                        $275.00          $17,325.00
Analyst                                                                  0                           $100.00                    0

Administrative Specialist                                                0                            $75.00                    0
Administrative Assistant                                                 0                            $45.00                    0
Sub-Total, Labor                                                                                                      $29,715.00


Expenses:




                                                                                                                              $0




Sub-Total, Expenses                                                                                                           $0




TOTAL EXPENSES AND LABOR                                                                                              $29,715.00
Make all checks payable to Manitou, Inc. US IRS EIN XX-XXXXXXX
Total due in 30 days.

                                               Thank you for your business!
                  Case 1:07-cv-02067-NGG Document 2044-1 Filed 07/30/21 Page 3 of 4 PageID #: 44938




                                                    Supporting Detail: Invoice 12-CG-53

Table INV-53A: Summary of Hours by Labor Category and Task, Invoice 12-CG-53
Labor Category/   Task 1: Attrition Task 2:      Task 3: Task 4: Task 5:     Task 6:    Task 7:         Task 8: Task 9:  Task 10: Task 11:
Task              Mitigation Plan Strategic      FDNY NYPD Research          FDNY       Support         Review  Media/   Meetings Other Tasks
                                    Planning     Baseline        Best        Engagement Oversight of Ma5erials Messaging
                                    Assistance                   Practices   Plan       City's Consult.
Principal                          1.1                                                               9.3                 17.6     7.4
Associate                          0.9                                                               7.4                 17.8     36.9
Analyst
Administrative
Specialist
Admin.
Assistant




                                                                                                               MAN   iiOU
2/12/2021                                           1                                                          INCORPORATED
                    Case 1:07-cv-02067-NGG Document 2044-1 Filed 07/30/21 Page 4 of 4 PageID #: 44939




Table INV-53B: Summary of Hours by Person by Task
               Task 1:      Task 2:    Task 3:   Task 4: Task 5:     Task 6:      Task 7:         Task 8:   Task 9:      Task 10:   Task 11:
               Attrition    Strategic FDNY       NYPD Research       FDNY         Support         Review    Media/       Meetings   Other Tasks
               Mitigation   Planning Baseline            Best        Engagement   Oversight of    Materials Messaging
               Plan         Assistance                   Practices   Plan         City's Consult.
Charles                     1.1                                                                  4.3                     15.6       7.4
Jennings
Adam                                                                                             5.0                     2.0
Thiel
Kevin                                                                                            5.0
Roche
Peter Van
Dorpe
Max                         0.9                                                                                          1.5        20.4
Wilson
Alison
Wilkey
Alfredo
Suarez
Eric Tade
Gary                                                                                                                     5.3        0.5
Richardson
Djuana                                                                                           2.4
Stoakley
Denise                                                                                                                   9.9        10.0
Smith
Statistician                                                                                                             1.1        6.
Analyst
Admin.
Asst.




                                                                                                                        MAN   iiOU
2/12/2021                                               2                                                               INCORPORATED
